Citation Nr: 1444535	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-32 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin condition, claimed as pseudofolliculitis barbae (PFB), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a low back disorder with nerve damage, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to a left knee disorder.    

4.  Entitlement to service connection for a left knee disorder, claimed as chondromalacia patella, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

5.   Entitlement to service connection for a right knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or secondary to a left knee disorder. 

6.  Entitlement to a compensable rating for residuals, fracture of left little finger.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1988, June 1989 to September 1989, and from December 1990 to June 1991, the Southwest Asia theater of operations from December 17, 1990, to May 16, 1991

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO currently having jurisdiction is in Jackson, Mississippi.  

The claims of service connection for a low back disorder, a left knee disorder, and a right knee disorder were adjudicated by the RO to include the threshold question of whether new and material evidence is necessary to reopen the claims.  However, additional service personnel records were associated with the claims file in October 2009, which is after these claims were previously denied.  The service personnel records are official service department records that existed and had not been associated with the claims file when VA first decided the claims.  They also appear relevant as they further demonstrate the Veteran's service in the Persian Gulf War, which is relevant to the claims.  Accordingly, the claims must be reconsidered.  See 38 C.F.R. § 3.156(c) (2013).  

The claim of service connection for a skin condition was initially limited to consideration of PFB.  However, subsequently developed evidence, including an August 2013 VA examination, demonstrates that the scope of this claim must be construed much more broadly to include any skin disability of the head and face, such as alopecia areata.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The Board has recharacterized the issue accordingly.  

The Veteran in March 2012 and November 2012 statements raised a claim of service connection for a "breathing problem," which he also referred to as a "lung condition."  The RO issued rating decisions in November 2012 or September 2013 adjudicating separate claims of service connection for sinusitis and rhinitis.  However, the Veteran's statements demonstrate that he considered these three separate medical conditions.  Accordingly, the claim of service connection for a breathing problem has been raised, but remains pending at before the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action. 

The Veteran's skin, low, right knee, left knee left little finger claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War and he reports having headaches during his period of service in the Southwest Asia theater of operations during the Persian Gulf War and of having the condition since that time, and the medical evidence shows that he has been diagnosed as having a headache disorder.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, a chronic headache disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In numerous statements the Veteran has reported that he began having headaches while serving in the Persian Gulf during service.  The medical evidence shows that the veteran has been diagnosed on as having a headache disorder.  The Board finds the Veteran report of having headaches since service both competent and credible.  Under the circumstances of this case, the Board finds that the record suggests that the Veteran currently has a chronic headache disorder that initially manifested itself in service.  Because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection is unnecessary.  


ORDER

Service connection for a chronic headache disorder is granted.



REMAND


A.  Service Connection Claims

The claims of service connection must be remanded to obtain new VA examinations further addressing the various medical questions raised, including whether the Veteran's conditions are due to undiagnosed illness or are medically unexplained chronic multi-symptom illnesses.  

B.  Increased Rating Claim

The claim for an increased rating must be remanded to obtain a new VA examination, to include the medical question of whether the disability involves a neurological component.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing how his hearing loss affects him in daily life.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA Persian Gulf examination to address the claimed skin condition.  

The examiner is asked to review all relevant evidence and then address each of the following questions.  

(a) Does the Veteran have any extant skin condition(s) of the head and/or face?  If so, what is the diagnosis?  If he previously had a skin condition on the head and/or face, but one that is no longer extant, when did that condition resolve?

(b) For each diagnosis, is it at least as likely as not (i.e., at least equally probable) that the disorder(s) had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any disease or injury in active service?

(c) If your answer to question (b) is no, is the  disability pattern of the skin condition: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

If, in answering question (c), you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

In answering question (c), please accept as true that the Veteran had environment exposures during the Persian Gulf War, such as burning oil wells, from December 1990 to June 1991.  

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the evidence justify your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA Persian Gulf examination to address the claimed low back, left knee, and right knee conditions.  

The examiner is asked to review all relevant evidence and then address each of the following questions.  

(a) Does the Veteran have any extant medical condition in the low back, left knee, or right knee?  If so, what is the diagnosis in each joint?  If he previously had a condition in any of these joints, but one that is no longer extant, when did that condition resolve?

(b) Is it at least as likely as not (i.e., at least equally probable) that a diagnosed disorder had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any disease or injury in active service?

(c) If your answer to question (b) is no, is the  disability pattern of the condition: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

If, in answering question (c), you determine that the Veteran's disability pattern is either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as not that the disability pattern or diagnosed disease is related to a specific exposure event experienced by the Veteran during service in Southwest Asia. 

In answering question (c), please accept as true that the Veteran has environment exposures during the Persian Gulf War, such as from burning oil wells, from December 1990 to June 1991.  

(d) ) Is it at least as likely as not (i.e., at least equally probable) that a low back or right knee disorder is proximately due to, the result of, or caused by a different medical condition, such as a left knee condition?

(e) Is it at least as likely as not (i.e., at least equally probable) that a low back or right knee disorder has been aggravated (made permanently worse or increased in severity) by a different medical condition, such as a left knee condition?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the evidence justifies your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his residuals, fracture of left little finger.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's residuals, fracture of left little finger.

In doing so, the examiner is asked to identify all orthopedic and neurologic impairments associated with the disability.

The examiner is also asked to describe the effects of the disability on his occupational functioning and the ordinary activities of his daily life.  

Please articulate the reasoning underpinning all medical opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how the evidence justifies your opinion.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all actions set forth in paragraphs 1-7, plus any further action needed as a consequence of the development completed in paragraphs 1-7 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

For the claim of entitlement to an increased rating for his residuals, fracture of left little finger, this should include express consideration of whether the matter should be referred for extraschedular consideration.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


